NOTICE OF ALLOWANCE
Claims 1-5 and 7-12 are allowed. 
Claim 1 is allowable over the prior art of record because the art of record does not disclose nor render obvious a control circuit configured to ascertain a voltage across the first mechanical contact arrangement as an ascertained voltage and to generate an actuation signal for the switching electronics system, which actuation signal switches on the semiconductor switch, depending on the ascertained voltage, wherein the switching apparatus is configured such that during a switching process the two mechanical contact arrangements are closed with a time delay in relation to one another, wherein the control circuit comprises a switch and a low-pass filter connected upstream of the switch, and wherein the switch is configured to generate the actuation signal for the switching electronics system as cited in combination with the rest of the claimed limitations.
Claims 2-5 and 7-12 are allowed because they depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842